J-A10006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MARY DARWISH                                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                       Appellant                :
                                                :
                                                :
                v.                              :
                                                :
                                                :
    CHRISTOPHER EINSPAHR                        :   No. 2588 EDA 2019

                Appeal from the Judgment Entered July 26, 2019
      In the Court of Common Pleas of Philadelphia County Civil Division at
                       No(s): 00040 February Term, 2018


BEFORE:      BOWES, J., SHOGAN, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                              Filed: September 24, 2020

        Mary Darwish appeals from the July 26, 2019 judgment1 entered on the

trial court’s order vacating and molding the jury verdict in favor of Ms. Darwish

from an award of $50,000 to $0.                After careful review, we vacate the

judgment, vacate the trial court’s order molding the jury award for future

medicals, and remand for entry of judgment on the jury verdict.

        This lawsuit arose out of an automobile collision on December 12, 2016,

at the intersection of the 6600 block of Eastwood Street and Unruh Avenue in

the City of Philadelphia. On that day, Mr. Einspahr failed to heed the stop sign


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Ms. Darwish purported to appeal from the July 22, 2019 order vacating and
molding the jury’s verdict. However, the appeal properly lies from the
judgment entered July 26, 2019. We have amended the caption accordingly.
J-A10006-20


on Unruh Street. Instead, he entered the intersection where the front end of

his vehicle impacted the rear passenger-side quarter panel of Ms. Darwish’s

vehicle as she was proceeding on Eastwood Street. The impact caused her

car to spin around, and she hit her head on the driver’s side window.

       Ms. Darwish, a thirty-year-old mother, was transported to a local

hospital, treated, and released. For eight months, she saw her chiropractor

two to three times per week for complaints of pain in her neck and back.

Therapy provided only temporary relief.          Subsequent testing was ordered,

including MRIs of her neck and back and EMGs. The tests revealed that she

had two herniated discs at C-4 and C-5, radiculopathy, and an aggravation to

a disc injury in her lower back. At the time of trial, she was still experiencing

pain in her neck and back, and reported difficulty in lifting heavy items and

numbness in her neck.

       Ms. Darwish filed a complaint in negligence against Mr. Einspahr

asserting claims for personal injury and property damage.2         In addition to

____________________________________________



2Ms. Darwish had chosen the limited tort option in her motor vehicle insurance
coverage. That option limits the rights of the insured to seek financial
compensation. With limited tort, an insured “may seek recovery for all
medical and other out-of-pocket expenses, but not for pain and suffering or
other nonmonetary damages unless the injuries suffered fall within the
definition of ‘serious injury’ as set forth in the policy.” 75 Pa.C.S. § 1705(d).
The Pennsylvania Motor Vehicle Financial Responsibility Law (“MVFRL”) defines
serious injury as “a personal injury resulting in death, serious impairment of
body function or permanent serious disfigurement.” 75 Pa.C.S. § 1702.
Consequently, Ms. Darwish could only recover non-economic damages for pain



                                           -2-
J-A10006-20


contesting liability, Mr. Einspahr challenged Ms. Darwish’s damages.          He

maintained that she sustained no severe impairment that would entitle her to

non-economic damages for pain and suffering, and that her injuries were the

result of an earlier accident.

       Dr. Maxwell Stepanuk, Jr., a board-certified orthopedic surgeon,

causally linked Ms. Darwish’s injuries to this accident, indicated that they were

serious and permanent, and opined that she sustained a severe impairment

of bodily function in the accident. He also opined that Ms. Darwish’s injuries

would require medical care and treatment in the future, and delineated the

expenses attendant to such care.

       Following a three-day trial at which Dr. Stepanuk testified via

videotaped deposition, the jury answered special interrogatories finding that

Mr. Einspahr was negligent, that Ms. Darwish was not negligent, and that Mr.

Einspahr’s negligence was the factual cause of harm to Ms. Darwish. The jury

found that Ms. Darwish did not suffer severe impairment of bodily function,

but it awarded $50,000 in economic damages to compensate her for future

medical expenses.

       Mr. Einspahr orally moved for judgment notwithstanding the verdict

(“JNOV”) immediately after the verdict, contending that the award of future


____________________________________________


and suffering if the jury concluded that she had sustained a severe impairment
of bodily function in the accident, a determination usually made by the jury.
See Brown v. Trinidad, 111 A.3d 765, 771 (Pa.Super. 2015).


                                           -3-
J-A10006-20


medicals was inconsistent with the jury’s finding of no severe impairment of

bodily function, and that none of the treatments proposed was consistent with

a $50,000 award. See N.T. Trial (Jury) Vol. 1, 3/7/19, at 185. The trial court

denied the motion, surmising that the jury believed Ms. Darwish was injured

despite the lack of serious impairment, and that the verdict was probably a

compromise. The court twice-stated on the record that it would not disturb

the jury verdict, but invited the defense to file a post-trial motion on whether

the jury should have heard the testimony regarding future medical expenses.
Id. at 187 (“I think that it was wrong to let the jury hear that $200,000 about

the future medical expenses.     And I believe that that could have been an

error.”). The court posited that a new trial on damages might be necessary

on that basis.

      Mr. Einspahr filed a motion for post-trial relief seeking JNOV, a new trial,

or a remittitur.    He alleged therein that he was entitled to judgment

notwithstanding the jury’s $50,000 award in favor of Ms. Darwish because

“the amount of future medical expenses was improperly presented to the jury

as the testimony was speculative, against the weight of the evidence,

equivocal, and contrary to law.” Motion for Post-Trial Relief, 3/18/19, at ¶24.

He averred further that there was no proof that the amounts of the expenses

were recoverable under § 1722 of the Motor Vehicle Financial Responsibility

Law (“MVFRL”), and no evidence that Dr. Stepanuk’s estimates for the costs

of treatment reflected the statutory reductions outlined in § 1797(a) of that


                                      -4-
J-A10006-20


statute. See id. at ¶¶32-34. He argued that the $50,000 award bore no

rational relationship to the figures Dr. Stepanuk provided for various

treatments and procedures. See id. at ¶31. Finally, Mr. Einspahr argued that

since the jury determined that Ms. Darwish did not sustain a serious

impairment of a bodily function, the jury’s award of future medical expenses

was “grossly excessive and shocks one’s sense of justice.” Id. at ¶36.

      The trial court granted Mr. Einspahr’s motion for post-trial relief and

entered an order molding the verdict to reduce Ms. Darwish’s award of future

medical expenses from $50,000 to $0, based on a finding that the award was

speculative and against the weight of the evidence.         Ms. Darwish timely

appealed, complied with the trial court’s order to file a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal, and the trial court issued

its opinion. Ms. Darwish presents three issues for our review:

      [1] Whether the trial court committed an error of law or an abuse
      of discretion when it entered remittitur on the basis of the award
      being speculative, and reduced the jury's award of $50,000.00 in
      future medical damages to zero damages;

      [2] Whether the Court committed an error of law or an abuse of
      discretion when it entered remittitur on the basis of the award
      being against the weight of the evidence, and reduced the jury's
      award of $50,000.00 in future medical damages to zero
      damages; and,

      [3] Did the Court err in law in asserting that the alleged violation
      of Phila. R.J.A. 1900(h)(1) precludes this Court from considering




                                      -5-
J-A10006-20


       the testimony of Appellant's medical expert, Maxwell Stepanuk,
       Jr., D.O.?3

Appellant’s brief at 2.

       Preliminarily, we note the following. In its July 22, 2019 order, upon

consideration of Mr. Einspahr’s motion for post-trial relief, the court “granted”

the motion, and vacated and molded “the judgment against Defendant

entered by the jury on March 7, 2019, . . . to reflect Judgment in favor of

Plaintiff with no award of damages.” Order, 7/22/19, at 1. While the trial

court and parties refer to the court’s action as a “remittitur,” the trial court

did not specifically find the amount of the award to be exorbitant or excessive.

See Rettger v. UPMC Shadyside, 991 A.2d 915, 920 (Pa.Super. 2010)

(“Judicial reduction of a jury award is appropriate only when the award is



____________________________________________


3  The videotaped deposition of Dr. Maxwell Stepanuk, Jr. was played for the
jury at trial. A transcript of his testimony was provided to the trial court and
marked as a plaintiff’s trial exhibit. Phila. R.J.A. 1900(h)(1) requires the
parties to upload their trial exhibits to the electronic record shortly after the
conclusion of trial. Ms. Darwish neglected to upload her exhibits, including
the transcript of Dr. Stepanuk. Since Dr. Stepanuk’s deposition transcript was
not uploaded to the record, the trial court initially ignored his testimony in
addressing the issues presented in Ms. Darwish’s Rule 1925(b) statement.
The court found the violation of Rule 1900 dispositive of the issues, and urged
this Court to affirm on that basis. In the event that we would decline to do
so, the trial court also addressed the issues as if Dr. Stepanuk’s testimony
was part of the record.

Pursuant to Pa.R.A.P. 1926(b)(1), this Court ordered Ms. Darwish to upload
to the electronic record the transcript of the videotaped deposition of Maxwell
Stepanuk, Jr., D.O., which was played at trial. She complied, and we have
considered his expert testimony in ruling on the issues raised.

                                           -6-
J-A10006-20


plainly excessive and exorbitant.”). Rather, in a footnote in its order, the trial

court explained that, “In this case, [Ms. Darwish] presented no testimony or

other evidence of past medical expenses and, as such, this Court has

determined that the jury award of future medical expenses to [Ms. Darwish]

was entirely speculative in consideration of the jury’s finding that [she] did

not suffer a serious impairment of a bodily function.” Id. at n.1.    In its

subsequent Rule 1925(a) opinion, the trial court found that the “damages

awarded were inconsistent and entirely speculative as they had no support in

the testimony or other evidence presented at trial.”        Trial Court Opinion,

10/3/19, at 7. That conclusion was based solely on the fact that the jury

determined that Ms. Darwish did not suffer a serious impairment of bodily

function. See id. Since it was not the excessiveness of the award, but the

fact that the jury awarded any damages at all that was the impetus for the

molding of the verdict, this case does not resemble the traditional remittitur

situation.

      In reviewing a trial court’s order molding the jury verdict to eliminate

the award for future medical expenses, we are mindful of the following. “A

jury is given wide latitude to fashion a verdict on damages.”         Farese v.

Robinson, 222 A.3d 1173 (Pa.Super. 2019) (citing Nelson v. Hines, 653
A.2d 634 (Pa. 1995)). “Pennsylvania Rule of Civil Procedure 227.1 gives the

trial court the authority to modify a jury’s decision or to enter any other order

that is appropriate.” See Krock v. Chroust, 478 A.2d 1376, 1380 (Pa.Super.


                                      -7-
J-A10006-20


1984) (citing Fish v. Gosnell, 463 A.2d 1042 (Pa.Super. 1983)). However,

that power is limited. “The power to mold or more precisely amend a jury’s

verdict is merely a power to ‘make the record accord with the facts, or to

cause the verdict to speak the truth.’’’ Id. (quoting Standard Pennsylvania

Practice (Rev. Ed.) Ch. 27, § 72). We are mindful that there is a presumption

of consistency with respect to a jury’s findings. See Giovanetti v. Johns-

Manville Corp., 539 A.2d 871, 875 (Pa.Super. 1988) (citation omitted).

Molding the verdict should only be done where the clear intention of the jury

is manifested. Id.

       In analyzing the propriety of molding a verdict, our scope of review is

plenary. See Baker v. AC and S, 755 A.2d. 664, 667, n. 4 (Pa. 2000), citing

Phillips v. A-Best Products Co., 665 A.2d 1167 (Pa. 1995). Our standard

of review requires us to examine the lower tribunal’s ruling for an abuse of

discretion or error of law.4 Id. (citations omitted).

       The trial court’s first stated reason for molding the verdict and striking

the jury’s damage award for future medicals was the fact that Ms. Darwish did

not offer evidence of past medical expenses. We observe the following. In

an action for damages arising out of a motor vehicle accident, the MVFRL

precludes the recovery of past medical expenses to the extent that they were


____________________________________________


4 That same standard and scope of review applies to a remittitur. See Smalls
v. Pittsburgh-Corning Corp., 843 A.2d 410, 414 (Pa.Super. 2004)
(explaining we review a trial court’s decision to grant or deny a request for
remittitur for an abuse of discretion or an error of law).

                                           -8-
J-A10006-20


not paid out-of-pocket. Consequently, in many motor vehicle accident cases,

there is no claim for past medical expenses, or evidence of same, despite the

fact that the plaintiff sustained injuries and underwent medical treatment.

      Such was the case herein. Ms. Darwish went to the emergency room

immediately after the accident, received eight months of chiropractic

treatment, and underwent MRIs of her neck and back and EMGs of both legs.

Although she was injured and received medical treatment, presumably at

some expense, it was stipulated that she had no unpaid medical expenses and

therefore, would not be making a claim for them.

      The trial court concluded that absent evidence of past medical

expenses,     the   likelihood   of   incurring   future   medical   expenses   was

“speculative.” The trial court cites no authority for such a proposition, and we

find the logic puzzling. There was considerable evidence from which the jury

could conclude that Ms. Darwish was injured, and that she would require

medical treatment in the future. In fact, the jury answered in the affirmative

that Mr. Einspahr’s negligence was a factual cause of harm to Mary Darwish.

See Verdict Slip at Question No. 2.           In light of the MVFRL’s statutory

constraints on the admissibility and recovery of past medical expenses, we

find that the lack of evidence of past medical expenses sheds little light on,

and is certainly not determinative of, whether future medical expenses will be

incurred or are recoverable.




                                        -9-
J-A10006-20


      The second reason the trial court advanced for molding the verdict was

that the jury responded in the negative to the special interrogatory asking

whether Ms. Darwish suffered a severe impairment of bodily function. See

Verdict Slip, Question No.6. In short, the court concluded that absent severe

impairment, Ms. Darwish could not recover future medical expenses.

      Mr. Einspahr urges us to affirm the trial court on the foregoing basis,

arguing that the jury’s award of $50,000 was inherently inconsistent with its

determination that Ms. Darwish had not sustained a serious impairment of a

body function.   See Appellee’s brief at 14.   He contends further that Dr.

Stepanuk’s expert testimony on the issue of future medical treatment and the

associated costs “became incompetent the moment that the jury chose to

disbelieve that Appellant sustained a serious impairment of a body function.”
Id. In his next breath, however, Mr. Einspahr concedes that “simply because

the jury did not find a serious impairment would not necessarily preclude [Ms.

Darwish] from being awarded future medical damages.” Id. at 15.    He

suggests, however, that given the facts, “perhaps [Ms. Dawish] could have

been awarded costs of some continuing chiropractic treatment,” but Dr.

Stepanuk did not offer such testimony. Id. He reiterates the trial court’s

objection that the award of $50,000 bore no rational relationship to the costs

of her prior treatment, which were not placed in evidence. He characterizes

Dr. Stepanuk’s testimony that Ms. Darwish would require pain medication,

epidural injections, and surgery in the future as “not based on facts,” and


                                    - 10 -
J-A10006-20


argues that, “by definition this required the jury to speculate on the award of

future medicals.” Id. at 15. Mr. Einspahr points to the trial court’s statement

that it may have been an error to permit evidence of future medicals as

“evidenc[ing] a clear recognition in the immediate aftermath of trial that the

jury had based its award on speculation without competent facts in evidence

that would support such a substantial award for future medical expenses.” Id.

at 16.

         We note first that the purpose of the special interrogatory on the verdict

slip regarding severe impairment of bodily function was to determine whether

Ms. Darwish was legally entitled to recover non-economic damages for pain

and suffering, loss of the pleasures and enjoyments of life, emotional distress

and anxiety, disfigurement, and embarrassment and humiliation, in light of

her selection of the limited tort option under her auto insurance policy. It did

not have any legal effect on her entitlement to damages for future medical

expenses, and the trial court so advised the jury.          In instructing the jury

regarding economic damages, the trial court correctly stated:

               Now, any award of money damages must fairly and
         adequately compensate the plaintiff for all the physical and
         financial injuries she has sustained as a result of the collision. The
         amount you award today must compensate the plaintiff
         completely for damages sustained in the past, as well as damages
         the plaintiff will sustain in the future.

               ....

              Here, the economic damages claimed are future
         medical experiences [sic]. If you find that the defendant's
         negligence caused the plaintiff an injury, regardless of

                                        - 11 -
J-A10006-20


       whether it was a serious impairment of a body function, the
       plaintiff is entitled to be compensated for all medical
       expenses that you find she will reasonably incur in the
       future for the treatment and care of any continuing
       injuries.

N.T. Trial (Jury) Vol. 1, 3/7/19, at 168-69 (emphasis added).

       Hence, the jury was correctly instructed that it could award damages for

future medical expenses even though it found no serious impairment of bodily

function. It follows then that, in finding that Ms. Darwish suffered no severe

impairment of a bodily function, but that she would require treatment and

incur medical expenses in the future due to injuries sustained in the accident,

the jury did not fail to apply the law. In subsequently conflating the jury’s

finding of no severe impairment with no entitlement to future medical

expenses, the trial court erred. That error was the basis for its finding that

the $50,000 award of future medicals was against the weight of the evidence.

       The record reveals that sufficient, competent, expert medical evidence

was presented herein to warrant submission of future medicals to the jury. 5

Dr. Stepanuk testified via videotaped deposition that he examined Ms.

Darwish, took a history, and reviewed her medical records.              Stepanuk


____________________________________________


5 Although the trial court expressed second thoughts about whether it should
have submitted future medical expenses to the jury, we find no error in this
regard. Prior to doing so, “it is necessary that there be competent testimony
of the likelihood that the disability will persist into the future . . . from which
the jury can reasonably infer what the probable consequences of the injury
will be, and award damages.” Baccare v. Mennella, 369 A.2d 806, 807
(Pa.Super. 1976). Dr. Stepanuk, and to a lesser extent, Ms. Darwish,
provided competent evidence of same.

                                          - 12 -
J-A10006-20


Videotaped Deposition, 3/6/19, at 5. At the time, she was thirty-one years of

age. Ms. Darwish complained of pain in her neck upon palpation. Id. at 12.

She had reduced range of motion and pain when she moved her head side-

to-side. Id. at 13. She reported decreased sensation in both her left arm and

left leg, and numbness in her left arm. Id.

      Dr. Stepanuk reviewed the MRIs of Ms. Darwish’s neck and back taken

after her earlier accident and compared those findings to the MRIs of the same

areas taken after this 2016 accident. He identified two new herniated discs

at C4 and C5, together with anular tears. Based upon his review of the records

and films, his physical examination, Ms. Darwish’s complaints of neck pain and

pain radiating down her left arm, he opined that the herniated discs and anular

tears were caused by the December 12, 2016 accident. Id. at 17-18. He

described the disc herniations and tears as “serious injuries” that “usually

don’t get better” and cause future problems with prolonged pain and

numbness. Id. at 18.

      Dr. Stepanuk then reviewed an MRI of Ms. Darwish’s back after the

earlier accident, and compared it to the MRI results following this accident. At

L-5, Ms. Darwish now exhibited a bulge that was an aggravation of her

condition in 2015. Id. at 21. He concluded that, “Within a reasonable degree

of medical certainty, Ms. Darwish sustained a cervical strain and sprain; . . .

anular tear at C-3 and C-6; with a disc herniation at C-4 and C-5., with disc

degeneration.” Id. at 22-23.     With the exception of the degeneration,


                                     - 13 -
J-A10006-20


“[e]verything else was due to the accident.” Id. at 23.   Her left upper

extremity radiculopathy, as well as lumbar pain secondary to a disc bulge at

L-5, were all a result of the December 2012 accident. Id. at 23. The EMG

nerve conduction testing performed after this accident showed damage to the

L-5-S1 nerves in both legs, while the previous study was normal in this regard.

      Dr. Stepanuk opined that the disc herniations and radiculopathy were

permanent.    It was his opinion, “within a reasonable degree of medical

certainty, that Ms. Darwish did sustain a severe impairment of her bodily

function.” Id. at 25. In addition, it was more likely than not that, due to the

disc pathology and nerve damage, she would continue to experience these

symptoms in the future and require treatment and care. Id.

      Dr. Stepanuk described the types of treatment that would be needed in

the future. He recommended pain control injections to reduce inflammation

and pain. Should her pain become intolerable, the next step would be surgery

to remove the affected discs. Id. at 27. He testified he was familiar with the

cost of these procedures. Epidurals cost $6,000 for a series of injections, and

he recommended two series each for her neck and back. A cervical discectomy

costs $125,000 and a lumbar discectomy costs $60,000.           He added an

additional $5,000 per year for at least five years for medication and therapy.
Id. at 30. Dr. Stepanuk confirmed that all of these opinions were rendered

to a reasonable degree of medical certainty. Id. at 30-31.




                                    - 14 -
J-A10006-20


       The foregoing expert medical testimony was properly admitted. It was

not speculative. Moreover, it was legally sufficient to support the jury’s award

of $50,000 in future medicals regardless of its finding of no severe

impairment.       The specific amount of damages awarded, which was

considerably less than the $250,000 Dr. Stepanuk estimated, may reflect the

jury’s belief that while Ms. Darwish suffered injuries that would require

conservative future medical treatment, the injuries were not so severe as to

require the surgical intervention Dr. Stepanuk forecast. Or, it may indicate

that the jury was somewhat persuaded by the conflicting opinions of Mr.

Einspahr’s expert, Michael L. Brooks, M.D. In any event, it was the jury’s

prerogative to credit some, all, or none of Dr. Stepanuk’s opinions and

testimony. Randt v. Abex Corp., 671 A.2d 228, 233 (Pa.Super. 1996).

       In light of the absence of legal error in the conduct of the trial, 6 as well

as our determination that the jury followed the law in rendering its verdict,

and the award of damages for future medical expenses was supported by

competent evidence, we find that the trial court erred and abused its discretion




____________________________________________


6 Mr. Einspahr also argued below that Dr. Stepanuk’s expert testimony
regarding the cost of future medical expenses should not have been permitted
because there was no proof that the amounts of the expenses were
recoverable under §1722 of the Motor Vehicle Financial Responsibility Law, or
that estimates for the costs of treatment reflected the statutory reductions
outlined in §1797(a) of that statute. Similar arguments were rejected by this
Court in Farese v. Robinson, 222 A.3d 1173 (Pa.Super. 2019).

                                          - 15 -
J-A10006-20


in molding the jury’s award of damages for future medical expenses from

$50,000 to $0.

      Judgment vacated. Order molding the verdict vacated. Case remanded

for entry of judgment on the jury verdict.


      Judge Shogan joins the memorandum.

      Judge Pellegrini concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/20




                                     - 16 -